Citation Nr: 0504346	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-14 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of infectious hepatitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1949 to November 1952.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1999 decision of the Seattle Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a compensable rating 
for residuals of infectious hepatitis.  The veteran appealed 
for a higher rating.  In the same decision, the RO granted a 
10 percent rating for service-connected exostosis of the left 
medial condyle, which the veteran also appealed.  In December 
1999 the RO increased the rating for residuals of infectious 
hepatitis to 10 percent.  Because the rating is less than the 
maximum provided under the applicable criteria (and since the 
veteran has not expressed satisfaction with the rating), it 
does not represent a complete grant of the benefit sought, 
and the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  In lieu of a formal personal hearing before a 
Decision Review Officer (DRO) he requested in July 2000, he 
appeared for an informal conference before a DRO in November 
2000.  A summary of the conference, including agreed upon 
actions, is of record.  The case was previously before the 
Board in September 2002, when the Board denied a rating in 
excess of 10 percent for exostosis of the left medial 
condyle, and arranged for additional development in the 
matter of the rating for residuals of infectious hepatitis.  
In August 2003 the case was remanded for due process 
considerations.  


FINDINGS OF FACT

The veteran's residuals of infectious hepatitis are 
essentially manifested by mild gastrointestinal disturbance; 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures is not shown; from 
July 2, 2001, daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks during the past 12-month period, due to residuals of 
infectious hepatitis are not shown.
CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's residuals of infectious hepatitis.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
(Code) 7345 (as effective prior to, and from July 2, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in February 2004 correspondence from the RO, and 
in a supplemental statement of the case (SSOC) issued in 
October 2004.  Although he was provided VCAA notice 
subsequent to the RO determination appealed, he is not 
prejudiced by any notice timing defect.  He was notified (in 
the August 1999 decision, in a December 1999 statement of the 
case (SOC), in SSOCs issued in March 2002 and October 2004, 
and in the February 2004 correspondence) of everything 
required, and has had ample opportunity to respond/supplement 
the record.  Specifically, the February 2004 correspondence 
and the October 2004 SSOC informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  

Regarding content of notice, the December 1999 SOC, and the 
March 2002 and October 2004 SSOCs, informed the veteran of 
what the evidence showed.  He was advised by the February 
2004 correspondence and the October 2004 SSOC that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The same documents advised him of what the evidence must show 
to establish entitlement to the benefit sought, and what 
information or evidence VA needed from him.  While he was not 
advised verbatim to submit everything he had pertaining to 
his claim, the RO asked him to let VA know "[i]f there is 
any other evidence or information that you think will support 
your claim . . . ," and he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record, and considered.  

VA has obtained all identified records it could obtain.  The 
veteran was afforded a VA examination.  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  The Board finds it proper to 
proceed with appellate review.  It is not prejudicial to the 
appellant for the Board to do so.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that his service-connected 
residuals of infectious hepatitis produce greater impairment 
than is reflected by the current 10 percent rating.  In his 
substantive appeal, he expressed that he also suffers from 
cirrhosis of the liver as well as from "chronic 
gastrointestinal disturbance."  

Service medical records reveal the incurrence and treatment 
for infectious hepatitis with jaundice while the veteran was 
on active duty in April 1951.  He was hospitalized for 
approximately two months until the hepatitis resolved.  By a 
July 1954 rating decision, the RO granted service connection 
for residuals of infectious hepatitis, with jaundice, rated 
noncompensable.  

The RO received the veteran's request for an increased rating 
for infectious hepatitis in May 1999.  On VA examination in 
June 1999, the veteran informed the examiner that he was 
treated for hepatitis and jaundice during service.  He also 
reported that subsequent to service, he had a "relapse," 
accompanied by a fever, in the late 1960s and again in 1975, 
during which he was confined to bed for several days.  The 
veteran denied any recurrence of symptoms related to 
hepatitis since 1975.  He complained that he is prone to 
loose stools.  His weight had been stable, and there were no 
complaints or indication of vomiting, hematemesis, or melena.  
He denied abdominal pain and unusual fatigue, and he reported 
that he was not receiving any treatment for hepatitis-related 
symptoms.  Examination revealed that he was well-developed, 
and his abdomen showed no organomegoly or palpable masses.  
There were no ascites, and bowel sounds were normal.  There 
was no evidence of tenderness, generalized weakness, or 
muscle wasting.  The diagnosis was history of infectious 
hepatitis, essentially asymptomatic for the past 20 or more 
years, with no evidence of residual infection.  

In October 1999 correspondence, the veteran stated that 
symptoms related to his service-connected hepatitis included 
fatigue and near-continuous abdominal pain.  He submitted a 
report of a September 1999 private ultrasound study, which 
showed increased echogenicity of the liver and some 
scalloping of its margin, noted as "also consistent with 
cirrhosis."  A cyst measuring 2.5 centimeters in diameter 
was seen in the left lobe of the liver.  The diagnosis was 
"probable cirrhosis of the liver.  Simple cyst seen in the 
left lobe."  In his October 1999 correspondence, the veteran 
also reported that he had "never been a drinker of alcohol 
beverages except on holidays an occasional beer."  He opined 
that the probable cirrhosis of liver with a left lobe cyst 
(as noted on the private ultrasound report), "is no doubt 
connected to my illnesses while in Korea."  

On VA examination in January 2001, the examiner noted the 
veteran's history of hepatitis and jaundice in service, and 
stated that "[the veteran] does not have any history of 
recurrence of the jaundice at any time."  The veteran's 
appetite was normal.  It was noted that he was diagnosed with 
diabetes approximately 10 to 12 years earlier.  The veteran 
complained that "he feels gas once in a while, gas in the 
stomach like feeling."  His bowel movements were normal and 
his urine was not discolored.  He drank alcohol only 
occasionally.  He had polyuria and polydipsia, but no 
problems with bowel habits were noted.  He denied hematemesis 
and melena.  He denied any gallbladder problems, and there 
was no indication of diet-originated gastrointestinal 
disturbances.  The upper gastrointestinal (GI) tract was 
normal, and the lower GI tract was asymptomatic.  There was 
no pain over the liver region.  The examiner stated that 
there was "no development of ascites any time in the 
history."  Examination of the GI tract showed that the 
veteran's eyes looked slightly "dusky" but there was no 
jaundice.  The mucous membranes appeared normal.  There were 
areas of multiple seborhheic dermatitis with epidermal 
inclusion cyst, but there was no yellow jaundice on the skin.  
The veteran's abdomen was obese, but there were no ascites.  
There was no evidence of organomegoly, and no signs of 
diabetic neuropathy.  The diagnosis was "one attack of 
infectious hepatitis which, from the history, is more like 
infectious hepatitis A."  The examiner noted that because of 
the veteran's diabetes, "which more than likely has no 
relation to hepatitis, however, because diabetes is known to 
cause hepatic steatosis, laboratory tests are ordered . . . 
."  In April 2001, the same examiner reported that the 
laboratory tests showed that the veteran had hepatitis A, 
there was no evidence of hepatitis B or C, and liver enzymes 
were normal.  The diagnosis was "[n]o evidence of chronic 
hepatitis or such residuals."  

Private medical records dated from April 1999 to September 
2001 report treatment the veteran received for complaints 
related to abdominal pain.  An April 1999 clinical record 
indicates that examination of his abdomen was 
"negative/normal."  A July 2000 clinic report indicates 
that the veteran complained of a three-week history of 
abdominal soreness and three to four loose stools.  The 
physician indicated that the soreness was not severe but was 
troubling enough for the veteran to seek medical attention.  
Examination revealed that he had gained four pounds, and his 
abdomen was normal.  Axid was prescribed to alleviate the 
abdominal symptoms.  A clinical report dated one week later 
indicates that the veteran "improved in his GI symptoms and 
upper and mid-epigastric pain in particular with Axid."  It 
was noted that the GI symptoms and diarrhea were greatly 
improved, and examination revealed a soft abdomen with no 
tenderness, and normal peristaltic sounds.  The abdomen was 
obese, and with no palpable masses.  

Additional private medical records dated through February 
2000 show continued complaints and treatment for postprandial 
abdominal discomfort, and show a diagnosis of gastritis with 
epigastric pain.  An April 2000 "new patient consultation" 
report shows complaints of epigastric pain, and feeling 
"bloated and gassy postprandially."  The examiner noted 
that the abdominal pain was an aching-type pain which 
occurred after meals "off and on a few times per week."  
The veteran denied blood or melena.  He had occasional 
nausea, but no vomiting or dysphagia.  His bowel movements 
were normal.  Examination revealed that he was well-
appearing, and his skin showed no stigmata of chronic liver 
disease.  Bowel sounds were active.  The abdomen was 
nontender, and there was no evidence of mass or 
hepatosplenomegaly.  The diagnosis was pressure-like 
epigastric pain.  In an April 2000 letter, a private 
physician reported that examination of the veteran's 
abdominal revealed no evidence of cirrhosis, and liver tests 
were normal.  The physician expressly stated that there was 
no evidence of hepatitis or hemochromatosis.  The physician 
recommended Pepcid for alleviating the veteran's abdominal 
pain.

VA outpatient records dated from June 1999 to July 2002 
reveal treatment the veteran received for numerous medical 
problems, primarily for diabetes and a left knee disorder, 
and for complaints related to shortness of breath.  The 
outpatient records are essentially negative for treatment or 
clinical findings related to hepatitis.  The veteran's 
history of hepatitis in service, however, and the private 
ultrasound report indicating "probable cirrhosis," were 
noted in outpatient records dated in September and November 
2001. 

On VA examination in May 2003, the physician reviewed the 
claims file and the veteran's history of hepatitis.  The 
veteran reported that he avoided sugars and alcohol because 
of his diabetes.  He recalled that he experienced abdominal 
discomfort when he had jaundice in service, and denied 
current abdominal discomfort.  His appetite was diminished 
but he denied any weight loss.  He did not have any bleeding 
such as hematemesis or melena, and no jaundice was detected.  
The color of his urine and stools varied.  He ate 
approximately three meals daily, and the physician noted that 
the veteran's bowels "show more like diarrhea without any 
bleeding."  Examination revealed that the veteran was 
slightly obese.  There was no telangiectasia or liver 
problems or fetor hepaticus.  There were no tremors or 
purpuritic spots, and there was no evidence of bleeding.  
There was no icterus, and no evidence of anemia.  No abnormal 
veins over the chest or abdomen were noted.  There was no 
gynecomastia, and the examination was negative for tenderness 
of the liver or spleen.  The liver was slightly enlarged but 
nontender, and there was appreciation of shifting dullness.  
There were no bruits over the abdomen.  Laboratory tests were 
negative for liver damage, and did not show any evidence of 
cirrhosis or portal hypertension.  An ultrasound study was 
likewise negative for cirrhosis.  The examiner found evidence 
of a fatty infiltration of the liver, and noted that it "is 
not a consequence of a prior or current hepatitis."  There 
was no current hepatitis noted in terms of liver functions.  
The diagnosis was "no evidences of cirrhosis or hepatic 
necrosis at this time."  The examiner further reported that 
he specifically reviewed that the private ultrasound report 
dated in September 1999, which was interpreted by private 
physicians as indicating "increased echogenicity of the 
liver and some scalloping of its margin . . . consistent with 
cirrhosis."  Contrary to that finding, the VA physician 
expressly stated that the scalloping of the borders "appear 
to be due to the enlargement of the liver which is due to the 
fatty infiltration."  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The veteran's service-connected infectious hepatitis has been 
rated under Code 7345 (for chronic liver disease without 
cirrhosis, to include infectious hepatitis).  VA's Schedule 
for Rating Disabilities has been revised with respect to the 
regulations pertaining to evaluations of disorders of the 
digestive system.  38 C.F.R. § 4.114 was amended, effective 
July 2, 2001, and now includes new rating criteria for 
chronic liver disease without cirrhosis (to include 
infectious hepatitis).  Since this appeal was pending at the 
time the applicable regulation was amended, the veteran is 
entitled to consideration of the new criteria from their 
effective date.  VA's General Counsel has recently held that 
if the revised criteria are more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  The veteran was advised of the changes in 
the pertinent rating criteria in the SSOC issued in October 
2004.  As such, there is no prejudice to the veteran in the 
Board's consideration of his residuals of infectious 
hepatitis under both sets of rating criteria.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The criteria under Diagnostic Code 7345, in effect before 
July 2, 2001, contemplate that a 100 percent rating is 
warranted when competent and probative evidence shows that a 
claimant is disabled by infectious hepatitis, with marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  A 60 percent 
rating is warranted when the evidence shows infectious 
hepatitis, with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 30 percent rating is warranted when a claimant 
is disabled by infectious hepatitis, with minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating is warranted when the evidence shows 
infectious hepatitis, with demonstrable liver damage with 
mild gastrointestinal disturbance.  Id.

The criteria under Diagnostic Code 7345 in effect since July 
2, 2001, contemplate that a 100 percent rating is warranted 
when competent and probative evidence shows that chronic 
liver disease without cirrhosis (including hepatitis B and 
chronic active hepatitis) is productive of near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  A 60 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 40 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent rating is warranted when there 
is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Id.

In a claim for increase, the present level of disability is 
of primary concern; the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which of two evaluations apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's statements describing the symptoms of his 
residuals of infectious hepatitis are competent evidence to 
the extent that he can describe what he experiences.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, for 
rating purposes, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  

The Board finds that neither the "old" nor the "new" 
criteria are more favorable to the veteran.  Both sets of 
criteria have been considered, and under either set of 
criteria, the disability picture presented, as shown by the 
preponderance of the competent (medical) evidence, is not one 
consistent with the degree of severity needed to meet the 
schedular criteria for the next higher, 20 percent (under the 
"new" criteria), or 30 percent (under the "old" criteria), 
rating.  To establish entitlement to a rating in excess of 10 
percent, competent and probative medical evidence must show, 
at a minimum, that the veteran's service-connected disability 
produces minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance necessitating 
dietary restriction or other therapeutic measures; or, there 
is daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  

Here, neither the "old" nor the "new" criteria for a 20 
percent, or higher, rating for hepatitis are met.  Other than 
noted complaints of postprandial abdominal pain, generally 
characterized as bloating with gas, no postservice 
examination report or treatment record shows that the veteran 
has active symptoms of infectious hepatitis other than 
generalized epigastric discomfort.  In fact (and most 
significantly on VA examination in May 2003), other than the 
veteran's complaints of epigastric discomfort after meals, 
the service-connected infectious hepatitis has consistently 
been described as essentially asymptomatic.  Liver function 
studies have been normal, and other than a single finding of 
"probable" cirrhosis shown on a private ultrasound report 
in September 1999, subsequent findings by both private and VA 
physicians are entirely negative for cirrhosis related to 
infectious hepatitis.  There is simply no basis for assigning 
a rating in excess of 10 percent under either the "old" or 
the "new" criteria.  Furthermore, the residuals of the 
veteran's infectious hepatitis have not been shown to 
interfere with earning capacity so as to suggest the 
possibility for extraschedular evaluation.  The preponderance 
of the evidence is against the claim, and it must be denied.


ORDER

A rating in excess of 10 percent for residuals of infectious 
hepatitis is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


